EXHIBIT 10.1

LOGILITY, INC.

2007 STOCK PLAN



--------------------------------------------------------------------------------

LOGILITY, INC.

2007 STOCK PLAN

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

   1  

1.1

   Act    1  

1.2

   Award    1  

1.3

   Board    1  

1.4

   Cause    1  

1.5

   Change in Control Event    1  

1.6

   Code    2  

1.7

   Committee    2  

1.8

   Common Stock or Stock    2  

1.9

   Company    2  

1.10

   Continuous Service    3  

1.11

   Disability    3  

1.12

   Effective Date    3  

1.13

   Employee    3  

1.14

   Executive Officer    3  

1.15

   Exercise Price    3  

1.16

   Fair Market Value    3  

1.17

   Incentive Stock Option    3  

1.18

   Nonqualified Stock Option    3  

1.19

   Option    3  

1.20

   Option Agreement    3  

1.21

   Participant    4  

1.22

   Repriced    4  

1.23

   Special Stock Option Committee    4  

1.24

   Stock Appreciation Right or SAR    4  

1.25

   Stock Option Committee    4  

1.26

   Subsidiary    4  

1.27

   Unit    4  

1.28

   Unit Grant Price    4

ARTICLE 2. EFFECTIVE DATE

   4

ARTICLE 3. ADMINISTRATION

   4  

3.1

   Special Stock Option Committee    4  

3.2

   Stock Option Committee    5  

3.3

   Meetings and Actions    5  

3.4

   Powers of the Committee    5  

3.5

   Interpretation of Plan    5  

3.6

   Director Stock    6



--------------------------------------------------------------------------------

ARTICLE 4. STOCK AND SARs SUBJECT TO THE PLAN

   6  

4.1

   Plan Limits    6  

4.2

   Unused Stock and Units    6  

4.3

   Adjustment .for Change in Outstanding Shares    6  

4.4

   Retention of Rights    7  

4.5

   Cancellation of Award    7

ARTICLE 5. ELIGIBILITY

   7  

5.1

   Eligible Employees    7  

5.2

   Board    7  

5.3

   Consultants and Advisors    7

ARTICLE 6. STOCK OPTIONS

   7  

6.1

   Grant of Options    7  

6.2

   Stock Options for Nonemployee Directors    8  

6.3

   Option Agreement    8  

6.4

   Nontransferability of Options    9  

6.5

   Manner of Exercise of Options    9  

6.6

   Payment of Option Exercise Price    9  

6.7

   Termination of Continuous Service    9

ARTICLE 7. STOCK APPRECIATION RIGHTS

   10  

7.1

   Grant of Stock Appreciation Rights    10  

7.2

   SAR Agreement    10  

7.3

   Nontransferability of SARs    11  

7.4

   Manner of Exercise of SARs    11  

7.5

   Termination of Continuous Service    11

ARTICLE 8. CHANGE IN CONTROL

   12

ARTICLE 9. ISSUANCE OF SHARES OF COMMON STOCK

   12  

9.1

   Transfer of Common Stock to Participant    12  

9.2

   Legend    12  

9.3

   Compliance with Laws    13

ARTICLE 10. AMENDMENT AND TERMINATION

   13  

10.1

   Amendment of the Plan    13  

10.2

   Termination of the Plan    13

ARTICLE 11. GENERAL PROVISIONS

   13  

11.1

   No Employment Rights    13  

11.2

   Other Employee Benefits    13  

11.3

   Confidentiality of Information    13  

11.4

   Severability    14  

11.5

   Governing Law and Venue    14  

11.6

   Use of Proceeds    14



--------------------------------------------------------------------------------

LOGILITY, INC.

2007 STOCK PLAN

INTRODUCTION

The purpose of the Logility, Inc. 2007 Stock Plan (the “Plan”) is to further the
growth and development of Logility, Inc., a Georgia corporation (the “Company”),
by affording an opportunity for stock ownership to selected Employees of the
Company, members of the Company’s Board, consultants and advisors. The Plan is
intended to attract and retain the best available talent and encourage the
highest level of performance by executive officers, key employees, directors,
advisors and consultants, and to provide them with incentives to put forth
maximum efforts for the success of the Company’s business in order to serve the
best interests of the Company. Options granted under the Plan may be Incentive
Stock Options or Nonqualified Stock Options, as such terms are hereinafter
defined. Participants in the Plan may also receive Stock Appreciation Rights, as
hereinafter defined, in lieu of or in addition to Options.

ARTICLE 1. DEFINITIONS

When used in this Plan, the following capitalized terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

1.1 Act. Act means the Securities Exchange Act of 1934 as in effect from time to
time.

1.2 Award. Award means the grant of Options or Stock Appreciation Rights under
the Plan.

1.3 Board. Board means the Board of Directors of Logility, Inc.

1.4 Cause. Cause means “cause,” as defined in the Participant’s employment
agreement, if applicable. If the Participant has not entered into an employment
agreement with the Company or a Subsidiary that includes a definition of
“cause”, then Cause shall mean a termination on account of dishonesty, fraud,
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, a conviction or confession of a crime punishable by law (except minor
violations), or a material breach of any agreement with the Company or a
Subsidiary, in each such case as determined by the applicable Committee, and its
determination shall be conclusive and binding. Such actions constituting “Cause”
shall include, without limitation, a violation of the Company’s Code of Business
Conduct and Ethics. A Participant who agrees to resign from his or her
affiliation with the Company or a Subsidiary in lieu of being terminated for
Cause shall be deemed to have been terminated for Cause for purposes of the
Plan.

1.5 Change in Control Event. Change in Control Event means the occurrence, prior
to the expiration of a Stock Option or Stock Appreciation Right, of any of the
following events:

(a) the Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than two-thirds of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors (“Voting Stock”) of such corporation or person immediately after such
transaction are held in the aggregate by the holders of Voting Stock of the
Company immediately prior to such transaction;

(b) the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other legal person, and as a result of such
sale or transfer less than

 

1



--------------------------------------------------------------------------------

two- thirds of the combined voting power of the then-outstanding Voting Stock of
such corporation or person immediately after such sale or transfer is held in
the aggregate by the holders of Voting Stock of the Company immediately prior to
such sale or transfer;

(c) there is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Act, disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Act), other than American Software, Inc., has become the
direct or indirect beneficial owner (as the term “beneficial owner” is defined
under Rule 13d-3 or any successor rule or regulation promulgated under the Act)
of securities representing 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company;

(d) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction; or

(e) if, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the directors of the Company cease for
any reason to constitute at least a majority thereof; provided, however, that
for purposes of this clause (e) each director who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least
two-thirds of the directors of the Company (or a committee thereof) then still
in office who were directors of the Company at the beginning of any such period
will be deemed to have been a director of the Company at the beginning of such
period; and provided further that this clause (e) shall not commence
applicability until such time as at least five directors are serving
concurrently on the Board, but shall apply thereafter regardless of the number
of directors.

Notwithstanding the foregoing provisions of clauses (c) or (d) above, unless
otherwise determined in a specific case by majority vote of the Board, a “Change
in Control” will not be deemed to have occurred for purposes of clause (c) or
clause (d) above solely because (1) the Company or (2) any Company-sponsored
employee stock ownership plan or any other employee benefit plan of the Company
or any Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Act disclosing beneficial ownership by it of shares of Voting Stock of the
Company, whether in excess of 50% or otherwise, or because the Company reports
that a change in control of the Company has occurred or will occur in the future
by reason of such beneficial ownership or any increase or decrease thereof.

1.6 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

1.7 Committee. Committee shall mean the Stock Option Committee with respect to
Awards granted by the Stock Option Committee, and the Special Stock Option
Committee with respect to Awards granted by the Special Stock Option Committee.

1.8 Common Stock or Stock. Common Stock or Stock means the Company’s common
stock and any share or shares of the Company’s capital stock hereafter issued or
issuable in substitution for such shares of common stock.

1.9 Company. Company means Logility, Inc.

 

2



--------------------------------------------------------------------------------

1.10 Continuous Service. Continuous Service means the period of service for the
Company or a Subsidiary that is not interrupted (other than pursuant to the
Company’s or the Subsidiary’s paid time off policy or as required by law) or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the affiliated entity for which the
Participant renders such service, provided that there is otherwise no
interruption or termination of the Participant’s Continuous Service. The
applicable Committee, in its sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company, other than a leave pursuant to the Company’s paid time
off policy or as required by law.

1.11 Disability. Disability is determined by the administrator of any long term
disability plan which covers the Participant that is maintained by the Company
or any business that controls or is under common control with the Company within
the meaning of Code Sections 414(b) and (c). If no such long-term disability
plan covers the Participant, “Disability” shall mean the date on which the
Company makes a final determination that the Participant is suffering from a
physical or mental impairment which the Company determines renders the
Participant physically or mentally unable to continue to fulfill his or her
duties as an active Employee at his or her assigned level of responsibility or
competence, and which thereafter prevents him or her from being able to resume
such duties or their equivalent.

1.12 Effective Date. Effective Date means the effective date of the Plan as
specified in Article 2.

1.13 Employee. Employee means a common law employee of the Company or a
Subsidiary and any person who has accepted a binding offer of employment from
the Company or a Subsidiary.

1.14 Executive Officer. Executive Officer means an “executive officer” of the
Company as defined in Rule 3b-7 under the Act.

1.15 Exercise Price. Exercise Price with respect to an Option means the purchase
price per share specified in the Option Agreement for such Option.

1.16 Fair Market Value. Fair Market Value means the value of the Common Stock,
determined by the NASDAQ National Market System’s closing price for the Common
Stock reflected in The Wall Street Journal or another publication selected by
the Board. If on the relevant date for determining Fair Market Value the NASDAQ
National Market System is not in session or there is no closing price for the
Common Stock, for any reason, then the Fair Market Value shall be determined as
of the next preceding date for which a closing price is available. If the Common
Stock is not traded on the NASDAQ National Market System on the relevant date
for determining Fair Market Value, or if deemed appropriate by the Board for any
other reason, the Fair Market Value of the Common Stock shall be as determined
by the Board in such other manner as it may deem appropriate.

1.17 Incentive Stock Option. Incentive Stock Option means any Option granted to
an eligible Employee under the Plan which the Committee intends at the time the
Option is granted to be an Incentive Stock Option within the meaning of Code
Section 422.

1.18 Nonqualified Stock Option. Nonqualified Stock Option means any Option
granted to an eligible Employee under the Plan to purchase stock that is not an
Incentive Stock Option.

1.19 Option. Option means and refers collectively to Incentive Stock Options and
Nonqualified Stock Options.

1.20 Option Agreement. Option Agreement means the agreement specified in
Section 6.3.

 

3



--------------------------------------------------------------------------------

1.21 Participant. Participant means any Employee, member of the Board or
consultant or advisor to the Company or a Subsidiary who is granted an Award
under the Plan. Participant also means the personal representative of a
Participant and any other person who acquires the right to exercise or receive
payment pursuant to an Award by bequest or inheritance.

1.22 Repriced. Repriced means any amendment or adjustment of the Exercise Price
of an Option through amendment, cancellation, replacement Awards or any other
means. Repriced shall also include any other action considered a repricing under
requirements of the NASDAQ National Market System.

1.23 Special Stock Option Committee. Special Stock Option Committee means a
committee appointed by the Board in accordance with the requirements of
Section 3.1.

1.24 Stock Appreciation Right or SAR. Stock Appreciation right or SAR means the
right of a Participant, without payment to the Company (except for applicable
withholding taxes), to receive the excess of the Fair Market Value per Unit on
the date on which a Stock Appreciation Right is exercised over the Unit Grant
Price as provided in the Stock Appreciation Right agreement, multiplied by the
number of Units exercised. A Stock Appreciation Right may be exercised in whole
or in part, and if exercised in part the excess above the Unit Grant Price is
calculated only on those Units as to which the Stock Appreciation Right is
exercised.

1.25 Stock Option Committee. Stock Option Committee means the Stock Option
Committee appointed by the Board in accordance with the provisions of
Section 3.2. Prior to the appointment of such a Committee, the Board shall be
deemed the Stock Option Committee.

1.26 Subsidiary. Subsidiary means any business in which the Company has a
“controlling interest” as defined in Treas. Reg. Section 1.414(c)-2(b)(2)(i),
except that 50% ownership interest is substituted where that regulation requires
an 80% interest.

1.27 Unit. Unit means a share of Common Stock covered by a Stock Appreciation
Right which, although not issued to the Participant, is used to measure, at any
particular time, the amount payable to the Participant upon exercise of such
Stock Appreciation Right.

1.28 Unit Grant Price. Unit Grant Price shall be determined in accordance with
the provisions of Section 7.2(a).

ARTICLE 2. EFFECTIVE DATE

The Effective Date of the Plan shall be the date on which the Plan was adopted
by the Board of Directors of the Company, May 15, 2007.

ARTICLE 3. ADMINISTRATION

3.1 Special Stock Option Committee. The Special Stock Option Committee shall be
appointed by the Board, shall consist of two or more non-Employee, independent
members of the Board, and in the judgment of the Board, shall be qualified to
administer the Plan as contemplated by (i) Rule 16b-3 under the Act (or any
successor rule) including, without limitation, the possession of authority by
the Special Stock Option Committee to limit the time of exercise of Options and
the grant of Stock to specified periods, (ii) Section 162(m) of the Code, as
amended, and the regulations thereunder (or any successor Section and
regulations) and (iii) any rules and regulations of the NASDAQ Stock Market (or
such other stock exchange on which the Stock is traded). Members of the Special
Stock Option

 

4



--------------------------------------------------------------------------------

Committee may not possess an interest in any transaction for which disclosure is
required under Section 404(a) of Regulation S-K under the Act or be engaged in a
business relationship that must be disclosed under Section 404(a) and must
qualify as “outside directors” as defined in Section 162(m) of the Code and
regulations thereunder. Any member of the Special Stock Option Committee who
does not satisfy the qualifications set out in the preceding sentence may recuse
himself or herself from any vote or other action taken by the Special Stock
Option Committee. The Board may, at any time and in its complete discretion,
remove any member of the Special Stock Option Committee and may fill any vacancy
of the Special Stock Option Committee. Any member of the Special Stock Option
Committee shall be deemed to have resigned automatically from the Committee upon
his or her termination of service on the Board. The Special Stock Option
Committee shall have the authority to grant Awards to Employees who are
Executive Officers.

3.2 Stock Option Committee. The Stock Option Committee shall be appointed by the
Board, and in the judgment of the Board, shall be qualified to administer the
Plan. The Board may, at any time and in its complete discretion, remove any
member of the Stock Option Committee and may fill any vacancy of the Stock
Option Committee. Any member of the Stock Option Committee shall be deemed to
have resigned automatically from the Committee upon his or her termination of
service on the Board. The Stock Option Committee shall have the authority to
grant Awards to Employees who are not Executive Officers, and to consultants and
advisors of the Company.

3.3 Meetings and Actions. The applicable Committees shall hold meetings at such
times and places as they may determine. A majority of the members of a Committee
shall constitute a quorum, and the acts of the majority of the members present
at a meeting or a consent in writing signed by all members of the Committee
shall be final, binding and conclusive upon all persons, including the Company,
its stockholders, and all persons having any interest in Awards that may be or
have been granted pursuant to the Plan.

3.4 Powers of the Committee. The applicable Committee shall have the full and
exclusive right to grant and determine terms and conditions of all Awards
granted under the Plan, and to prescribe, amend and rescind rules and
regulations for administration of the Plan. In selecting Participants, the
applicable Committee shall take into consideration the contribution the
Participant has made or may make to the success of the Company and such other
factors as such Committee shall determine. Subject to the provisions of the
Plan, the applicable Committee shall have all powers vested in it by the terms
of the Plan, such powers to include the authority to:

(a) Select the individuals to be granted Awards under the Plan;

(b) Determine the terms, conditions, form and amount of the Awards to be made to
each person selected;

(c) Determine the time when Awards are to be made and any conditions which must
be satisfied before an Award is made; and

(d) Establish objectives and conditions for earning Awards.

3.5 Interpretation of Plan. The Company shall have the authority to correct any
defect, supply any omission, or reconcile any inconsistency with respect to the
Plan. The determination of the Company as to any disputed question arising under
the Plan, including questions of construction and interpretation, shall be
final, binding and conclusive upon all persons, including the Company’s
stockholders and all persons having any interest in Awards that may be or have
been granted pursuant to the Plan. The applicable Committee may correct any
defect, supply any omission, or reconcile any inconsistency in any agreement
entered into hereunder with respect to Awards.

 

5



--------------------------------------------------------------------------------

3.6 Director Stock. The Board shall be responsible for the administration of
Awards granted under Section 6.2.

ARTICLE 4. STOCK AND SARs SUBJECT TO THE PLAN

4.1 Plan Limits. Subject to the provisions of Section 4.3, the aggregate number
of shares of Common Stock that may be issued pursuant to Options granted under
the Plan shall not exceed in the aggregate 500,000 shares. Common Stock that may
be issued under Options may consist, in whole or in part, of authorized but
unissued stock or treasury stock of the Company not reserved for any other
purpose. Subject to the provisions of Section 4.3, the Units on which Stock
Appreciation Rights may be based will not exceed in the aggregate 300,000 Units.

4.2 Unused Stock and Units. If any outstanding Option under the Plan expires or
for any other reason ceases to be exercisable, is forfeited or repurchased by
the Company, in whole or in part (other than upon exercise of an Option), the
Common Stock subject to such Option (and as to which the Option had not been
exercised) shall continue to be available under the Plan or revert to the Plan
to again be available for issuance of Options under the Plan. Common Stock
underlying vested and exercised Options shall not be available for future Option
grants. Any Units on which Stock Appreciation Rights are based will again be
available for the granting of Stock Appreciation Rights under Article 7 if the
Stock Appreciation Rights that were based on those Units are terminated, expire
unexercised, forfeited or surrendered.

4.3 Adjustment .for Change in Outstanding Shares.

(a) In General. If there is any change (increase or decrease) in the outstanding
shares of Common Stock that is effected without receipt of additional
consideration by the Company, by reason of a stock dividend, subdivision,
reclassification, recapitalization, merger, consolidation, stock split,
combination or exchange of stock, or other similar circumstances not involving
the receipt of consideration by the Company, then in each such event, the
Company shall make an appropriate adjustment in the aggregate number of shares
of Common Stock or Units available under the Plan, the number of shares of
Common Stock or Units subject to each outstanding Award and the Exercise Price
or Unit Grant Price in order to prevent the dilution or enlargement of any
Participant’s rights. In the event of any adjustment in the number of shares of
Common Stock or Units covered by any Award, including those provided in
paragraph (b) below, each such Award shall cover only the number of full shares
or full Units resulting from such adjustment. The Plan Administrator’s
determinations in making any adjustment shall be final and conclusive.

(b) Adjustments for Certain Distributions of Property. If the Company at any
time distributes with respect to its Common Stock securities or other property
(except cash or Common Stock), a proportionate part of those securities or other
property shall be set aside and delivered to the Participant when he or she
exercises an Option. The securities or other property shall be in the same ratio
to the total securities and property set aside for Participants as the number of
shares of Common Stock with respect to which the Option is then exercised is to
the total shares of Common Stock subject to the Option. Furthermore, the Company
shall Reprice Units to reflect the value of such securities or other property
(except cash or Common Stock) which may be distributed with respect to the
Company’s Common Stock.

 

6



--------------------------------------------------------------------------------

(c) Exceptions to Adjustment. Except as expressly provided herein, the issue by
the Company of Common Stock of any class, or securities convertible into or
exchangeable for Common Stock of any class, for cash or property or for labor or
services, or upon sale or upon exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into or exchangeable for Common Stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock or Units subject to any Award granted under the Plan.

4.4 Retention of Rights. The existence of the Plan and any Award granted
pursuant to the Plan shall not affect the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other change in the Company’s capital structure or its
business, or a merger or consolidation of the Company, or any issue of bonds,
debentures, or preferred or preference stock ranking before or affecting the
Common Stock, or the dissolution of the Company or any sale or transfer of all
or any part of the Company’s assets or business, or any other corporate act or
proceeding, whether similar to the foregoing or not.

4.5 Cancellation of Award. The applicable Committee may at any time cancel an
Award, whether vested or unvested, if the Participant holding the Award is
terminated for Cause.

ARTICLE 5. ELIGIBILITY

5.1 Eligible Employees. All full-time and part-time Employees are eligible to
receive an Award at the discretion of the applicable Committee (either the
Special Stock Option Committee with respect to Executive Officers or the Stock
Option Committee with respect to all other Employees).

5.2 Board. Members of the Board shall receive Options in accordance with
Section 6.2.

5.3 Consultants and Advisors. Any consultant or advisor who renders bona fide
services to the Company or a Subsidiary, which services are not in connection
with the offer or sale of securities in a capital-raising transaction, is
eligible to receive an Award at the discretion of the Stock Option Committee.

ARTICLE 6. STOCK OPTIONS

6.1 Grant of Options. The applicable Committee may from time to time in its
discretion determine which of the Employees should receive Options, the type of
Options to be granted (whether Incentive Stock Options or Nonqualified Stock
Options), the number of shares of Common Stock subject to such Options, the
dates on which such Options are to be granted, the duration of such Options and
the vesting schedule for exercise of such Options. To the extent that an Option
is granted under which the aggregate Fair Market Value (determined as of the
time each Option is granted) of the Common Stock with respect to which any of
such Employee’s Options are exercisable for the first time during a calendar
year exceeds $100,000, the Options granted that exceed the annual limitation
shall be deemed to be Nonqualified Stock Options rather than Incentive Stock
Options. Options granted by the Special Stock Option Committee are intended to
comply with and otherwise satisfy the requirements of Rule 16b-3. To the extent
that (i) any provision of the Plan applicable to an Option granted pursuant to
this Section 6 or (ii) any act of the Board, the Stock Option Committee or the
Special Stock Option Committee would cause such Option to fail to satisfy or
comply with any requirement of Rule 16b-3, such provision or act will be deemed
null and void for purposes of such Option.

 

7



--------------------------------------------------------------------------------

6.2 Stock Options for Nonemployee Directors. Each Nonemployee Director newly
elected or appointed to the Board will be granted a Nonqualified Stock Option
effective upon his or her initial election or other appointment to the Board to
purchase 2000 shares of Common Stock. Each Nonemployee Director will also be
granted an additional Nonqualified Stock Option to purchase 1000 shares of
Common Stock as of the last day of each fiscal quarter following his or her
initial option grant under this Section 6.2, beginning on the last day of the
first complete fiscal quarter following such date, provided that such individual
has served continually as a Nonemployee Director through the close of business
on such date. Each grant will specify (1) the Option Price, which will be equal
to the Fair Market Value on the Date of Grant, and (2) a date on which the
Options will expire. Stock Options granted pursuant to this Section shall be
exercisable immediately upon being granted. Stock Options granted pursuant to
this Section are intended to comply with and otherwise satisfy the requirement
of Rule 16b-3. To the extent that (i) any provision of the Plan applicable to a
Stock Option granted pursuant to this Section, or (ii) any act of the Board,
Stock Option Committee or Special Stock Option Committee would cause such Stock
Option to fail to satisfy or comply with any requirements of Rule 16b-3, such
provision or act will be deemed null and void for purposes of such Stock Option.

6.3 Option Agreement. Each grant of Options under the Plan shall be evidenced by
a written Option Agreement setting forth the terms upon which the Options are
granted. Each Option Agreement shall designate the type of Options being granted
(either Incentive Stock Options or Nonqualified Stock Options), and shall state
the Exercise Price and the number of shares of Common Stock, as designated by
the applicable Committee, to which that Option pertains. More than one type of
Option may be granted to an Employee.

(a) Option Exercise Price. The Exercise Price of a Stock Option for any
Participant shall be not less than 100% of the Fair Market Value (determined as
of the day the Option is granted) of the Common Stock subject to the Option,
provided, however, that the Exercise Price of an Incentive Stock Option for any
Participant who is the owner of ten percent (10%) or more of the issued and
outstanding stock of the Company shall be not less than 110% of the Fair Market
Value (determined as of the day the Option is granted) of the Common Stock
subject to the Option. Except as provided in Section 4.3 or Article 8, the
Exercise Price of the Common Stock under each Option is fixed and may not be
Repriced without the approval of the Board after the Board has considered the
affect of applicable provisions of tax and securities laws.

(b) Duration of Options. Each grant of Options shall be of a duration as
specified in the Option Agreement; provided, however, that the term of each
Option grant shall not exceed the lesser of: (1) ten (10) years from the date
the Participant has the right to exercise such Option or portion thereof; or
(2) ten (10) years from the date the Option is granted. Notwithstanding the
preceding sentence, each grant of Incentive Stock Options to any Participant who
is the owner of ten percent (10%) or more of the issued and outstanding stock of
the Company shall be of a duration as specified in the Option Agreement;
provided, however, that the term of each Option grant shall not exceed the
lesser of: (1) five (5) years from the date the Participant has the right to
exercise such Option or portion thereof; or (2) five (5) years from the date the
Option is granted

(c) Vesting. The grant of Options may be subject to a vesting schedule, which
shall be set forth in the Option Agreement, and which may be waived or
accelerated by the Committee at any time.

(d) Rights as Stockholder. A Participant shall have no rights as a stockholder
of the Company with respect to the Common Stock covered by an Option until the
date of the issuance of the stock certificate for such Common Stock.

 

8



--------------------------------------------------------------------------------

(e) Other Terms and Conditions. The Option Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the Committee
shall deem appropriate, including, without limitation, provisions that relate to
the Participant’s ability to exercise an Option in whole or in part due to the
passage of time or the achievement of specific goals or the occurrence of
certain events, as specified by the Committee. Notwithstanding the foregoing,
the Option Agreement may not contain any term that would cause the Option to be
nonqualified deferred compensation subject to Code Section 409A and related
regulations.

6.4 Nontransferability of Options. Options granted pursuant to the Plan are not
transferable by the Participant other than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
the Participant. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the Options contrary to the provisions hereof, or upon the
levy of any attachment or similar process upon the Option, the Option shall
immediately become null and void. Notwithstanding the foregoing, to the extent
specified in an Option Agreement, an Option may be transferred by a Participant
solely to the Participant’s immediate family (children, grandchildren, or
spouse) or trusts or other entities established for the benefit of the
Participant’s immediate family, to the extent specifically permitted in the
trust agreement. Any such transfer of an Incentive Stock Option shall result in
the conversion of the Option to a Nonqualified Stock Option.

6.5 Manner of Exercise of Options. Subject to the limitations and conditions of
the Plan or the Option Agreement, an Option shall be exercisable, in whole or in
part, from time to time, by giving written notice of exercise to the Chief
Financial Officer of the Company or such other individual as directed from time
to time by the Company. The notice shall specify the number of whole shares of
Common Stock to be purchased and shall be accompanied by (a) payment in full to
the Company of the Exercise Price; plus (b) for Nonqualified Stock Options,
payment in full of such amount as the Company shall determine to be sufficient
to satisfy any liability the Company may have for any withholding of federal,
state or local income or other taxes incurred by reason of the exercise of the
Option. At the Company’s discretion, payment in full of such amount as the
Company shall determine to be sufficient to satisfy any liability the Company
may have for any withholding of federal, state or local income or other taxes
incurred may also be requested upon the exercise of an Incentive Stock Option.
Except as provided in Section 6.6, the conditions of this Section 6.5 shall be
satisfied at the time that the Option or any part thereof is exercised, and no
Common Stock shall be issued or delivered until such conditions have been
satisfied by the Participant.

6.6 Payment of Option Exercise Price. Payment for Common Stock underlying the
Option shall be in the form of (a) a personal check, (b) a certified or bank
cashier’s check to the order of the Company, (c) shares of Common Stock,
properly endorsed to the Company, in an amount equal to the Fair Market Value of
the stock which on the date of receipt by the Company equals or exceeds the
aggregate Exercise Price for the Option, provided that such Stock has been held
outright by the Participant for at least six months, (d) any other form of legal
consideration that may be acceptable to the Company, or (e) in any combination
thereof; provided, however, that no payment may be made in Common Stock unless
the Company has approved of payment in such form by such Participant with
respect to the Option exercise in question. Payment for withholding taxes shall
be in the form of cash.

6.7 Termination of Continuous Service. Other than as prescribed in Section 8,
any vesting of Options shall cease upon termination of the Participant’s
Continuous Service, and Options shall be exercisable only to the extent that
they were vested on the date of such termination of Continuous Service. Any
Option not exercisable as of the date of termination, and any Option or portion
thereof not exercised within the period specified herein, shall terminate.

 

9



--------------------------------------------------------------------------------

(a) Termination Other than for Cause. Subject to any limitations set forth in
the Option Agreement, and provided that the notice of exercise is provided as
required by Section 6.5 prior to the expiration of the Option, the Participant
shall be entitled to exercise the Option (i) during the Participant’s Continuous
Service, and (ii) for a period of ninety (90) calendar days after the date of
termination of the Participant’s Continuous Service for reasons other than
Cause, or such longer period as may be set forth in the Option Agreement.

(b) Termination by Death. Notwithstanding paragraph (a), if a Participant’s
Continuous Service should terminate as a result of the Participant’s death, or
if a Participant should die within a period of ninety (90) calendar days after
termination of the Participant’s Continuous Service under circumstances in which
paragraph (a) would permit the exercise of the Option following termination, the
personal representatives of the Participant’s estate or the person or persons
who shall have acquired the Option from the Participant by bequest or
inheritance may exercise the Option at any time within one year after the date
of death, but not later than the expiration date of the Option.

(c) Termination by Disability. Notwithstanding paragraph (a), if a Participant’s
Continuous Service should terminate by reason of the Participant’s Disability,
the Participant may exercise the Option at any time within the earlier of
(i) one year after the date of termination or (ii) thirty (30) days after the
Participant no longer has a Disability, but in any event not later than the
expiration date of the Option.

(d) Termination for Cause. Notwithstanding anything herein to the contrary, and
unless otherwise provided by the Option Agreement, all unexercised Options shall
terminate immediately if the Participant is terminated for Cause.

ARTICLE 7. STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights. The applicable Committee may from time
to time in its discretion determine which of the Employees of shall be entitled
to receive SARs, the number of Units, and the dates on which such SARs are to be
granted.

7.2 SAR Agreement. Each grant of SARs under the Plan shall be evidenced by a
written SAR Agreement setting forth the terms upon which such SARs are granted.
Each SAR Agreement shall state the number of Units to which that SAR Agreement
pertains.

(a) Unit Grant Price. The Unit Grant Price under each SAR Agreement granted
under the Plan shall not be less than 100% of the Fair Market Value (determined
as of the day the SAR is granted) of the Common Stock subject to the SAR. Except
as provided in Section 4.3 and Article 8, the Unit Grant Price under each SAR
Agreement is fixed and may not be Repriced without the approval of the Board
after the Board has considered the affect of applicable provisions of tax and
securities laws.

(b) Duration of SARs. Each grant of SARs shall be of a duration as specified in
the SAR Agreement; provided, however, that the term of each SAR grant shall not
exceed the lesser of: (1) five (5) years from the date the Participant has the
right to exercise such SAR or portion thereof; or (2) five (5) years from the
date the SARs are granted.

(c) Vesting. The grant of SARs may be subject to a vesting schedule, which shall
be set forth in the SAR Agreement, and which may be waived or accelerated by the
Committee at any time.

 

10



--------------------------------------------------------------------------------

(d) Rights as Stockholder. A Participant shall have no rights as a stockholder
of the Company with respect to the Units or the Common Stock used to measure the
Units.

(e) Other Terms and Conditions. The SAR Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the applicable
Committee shall deem appropriate, including, without limitation, provisions that
relate to the Participant’s ability to exercise an SAR in whole or in part due
to the passage of time or the achievement of specific goals or the occurrence of
certain events, as specified by the Committee. Notwithstanding the foregoing,
the SAR Agreement may not contain any term that would cause the SAR to be
nonqualified deferred compensation subject to Code Section 409A and related
regulations.

7.3 Nontransferability of SARs. SARs are not transferable by the Participant
other than by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
SARs contrary to the provisions hereof, or upon the levy of any attachment or
similar process upon the SARs, the SARs shall immediately become null and void.

7.4 Manner of Exercise of SARs. SARs shall be exercisable, in whole or in part,
from time to time, by giving written notice of exercise to the Chief Financial
Officer of the Company or such other individual as directed from time to time by
the Company. The notice shall specify the number of SARs to be exercised. The
Company shall withhold from the spread between the Unit Grant Price of the SARs
and the Fair Market Value of the Common Stock on the date of exercise, per Unit
exercised, such amount as the Company shall determine to be sufficient to
satisfy any liability the Company may have for any withholding of federal, state
or local income or other taxes incurred by reason of such exercise, and pay the
Participant the remaining amount of such spread.

7.5 Termination of Continuous Service. Other than as prescribed in Section 8,
any vesting of the SAR shall cease upon termination of the Participant’s
Continuous Service, and the SAR shall be exercisable only to the extent that it
was exercisable on the date of such termination of Continuous Service. Any SAR
not exercisable as of the date of termination, and any SAR or portion thereof
not exercised within the period specified herein, shall terminate.

(a) Termination Other than for Cause. Subject to any limitations set forth in
the SAR Agreement, and provided that the notice of exercise is provided as
required by Section 7.4 prior to the expiration of the SAR, the Participant
shall be entitled to exercise the SAR (i) during the Participant’s Continuous
Service, and (ii) for a period of thirty (30) calendar days after the date of
termination of the Participant’s Continuous Service for reasons other than
Cause, or such longer period as may be set forth in the SAR Agreement.

(b) Termination by Death. Notwithstanding paragraph (a), if a Participant’s
Continuous Service should terminate as a result of the Participant’s death, or
if a Participant should die within a period of thirty (30) calendar days after
termination of the Participant’s Continuous Service under circumstances in which
paragraph (a) would permit the exercise of the SAR following termination, the
personal representatives of the Participant’s estate or the person or persons
who shall have acquired the SAR from the Participant by bequest or inheritance
may exercise the SAR at any time within one year after the date of death, but
not later than the expiration date of the SAR.

 

11



--------------------------------------------------------------------------------

(c) Termination by Disability. Notwithstanding paragraph (a), if a Participant’s
Continuous Service should terminate by reason of the Participant’s Disability,
the Participant may exercise the SAR at any time within the earlier of (i) one
year after the date of termination and (ii) thirty (30) days after the
Participant no longer has a Disability, but in any event not later than the
expiration date of the SAR.

(d) Termination for Cause. Notwithstanding anything herein to the contrary, and
unless otherwise provided by the SAR Agreement, all unexercised SARs shall
terminate immediately if the Participant is terminated for Cause.

ARTICLE 8. CHANGE IN CONTROL

In the event of a Change in Control Event, the Board, at its discretion, shall
either (1) accelerate the vesting of all Awards held by Participants whose
Continuous Service has not terminated so that all Participants are 100% vested
on the date of the Change in Control Event or (2) cancel the Awards and provide
for the issuance of replacement stock options or rights with the same terms and
conditions in effective prior to the Change in Control Event, except that a new
award will instead relate to the purchase of securities issued by an acquiring
entity and reflect an Exercise Price or a Unit Grant Price (whichever is
applicable) that maintains the same aggregate spread between the Exercise Price
or the Unit Grant Price (had the Participant exercised the Option or SAR on the
date of the Change in Control) and the Grant Price or the Unit Grant Price,
whichever is applicable, on the date the new award is issued. In anticipation of
a Change in Control Event and if the Board chooses the first alternative
contained in this Article 8, the Board may, upon written notice to all
Participants holding Options and/or SARs, provide that all unexercised Options
and SARs must be exercised upon the Change in Control Event or within a
specified number of days of the date of such Change in Control Event or such
Options or SARs will terminate. In response to such notice, a Participant may
make an irrevocable election to exercise his or her Options or SARs contingent
upon and effective as of the effective date stated in such notice. Any Option
and SAR shall terminate if not exercised within the time frame stated in the
notice.

ARTICLE 9. ISSUANCE OF SHARES OF COMMON STOCK

9.1 Transfer of Common Stock to Participant. As soon as practicable after (a) a
Participant has given the Company written notice of exercise of an Option and
has otherwise met the requirements of Article 6 with respect to an Option, or
(b) a Participant has satisfied any applicable restrictions, terms and
conditions set forth in the Plan, the Company shall register a certificate in
such Participant’s name for the Common Stock as to which the Option has been
exercised and shall, upon the Participant’s request, deliver such certificate to
the Participant. In no event shall the Company be required to transfer
fractional shares of Common Stock to the Participant, and in lieu thereof, the
Company may pay an amount in cash equal to the Fair Market Value of such
fractional shares of Common Stock on the date of exercise.

9.2 Legend. All certificates evidencing shares of Common Stock originally issued
pursuant to the Plan or subsequently transferred to any person or entity, and
any shares of capital stock received in respect thereof, may bear such legends
and transfer restrictions as the Company shall deem reasonably necessary or
desirable, including, without limitation, legends restricting transfer of the
Common Stock until there has been compliance with federal and state securities
laws and until the Participant or any other holder of the Common Stock has paid
the Company such amounts as may be necessary in order to satisfy any withholding
tax liability of the Company.

 

12



--------------------------------------------------------------------------------

9.3 Compliance with Laws. If the issuance or transfer of Common Stock by the
Company would for any reason, in the opinion of counsel for the Company, violate
any applicable federal or state laws or regulations, the Company may delay
issuance or transfer of such Stock to the Participant until compliance with such
laws can reasonably be obtained. In no event shall the Company be obligated to
effect or obtain any listing, registration, qualification, consent or approval
under any applicable federal or state laws or regulations or any contract or
agreement to which the Company is a party with respect to the issuance of any
such Stock. If, after reasonable efforts, the Company is unable to obtain the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Stock upon exercise of Options or vesting of an Award under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell Common Stock upon exercise of such Options or vesting of an Award unless
and until such authority is obtained.

ARTICLE 10. AMENDMENT AND TERMINATION

10.1 Amendment of the Plan. The Board may at any time and from time to time
alter, amend, suspend or terminate the Plan or any part thereof as it may deem
proper, except that no such action shall diminish or impair the rights under an
Award previously granted. However, if the Company is listed on the NASDAQ
National Market System or another public trading market, then any amendment that
would require stockholder approval under the requirements of the NASDAQ National
Market System or such other public trading market, as the case may be, shall
only be effective when such stockholder approval is obtained. Subject to the
terms and conditions of the Plan, the Committee may modify, extend or renew
outstanding Awards granted under the Plan, provided that such modification would
not constitute a Repriced Award, and provided further that no such action shall
diminish or impair the rights under an Award previously granted without the
consent of the Participant.

10.2 Termination of the Plan. The Plan shall terminate on the date that is the
tenth anniversary of the Effective Date. The Board may at any time suspend or
terminate the Plan. No such suspension or termination shall diminish or impair
the rights under an Award previously granted without the consent of the
Participant.

ARTICLE 11. GENERAL PROVISIONS

11.1 No Employment Rights. Nothing contained in the Plan or in any Award granted
under the Plan shall confer upon any Participant any right with respect to the
continuation of such Participant’s Continuous Service by the Company or a
Subsidiary or interfere in any way with the right of the Company or a
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such Continuous Service or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of the Award.

11.2 Other Employee Benefits. Unless so provided by the applicable plan, the
amount of compensation deemed to be received by a Participant as a result of the
exercise of an Award shall not constitute earnings with respect to which any
other employee benefits of the person are determined, including without
limitation benefits under any pension, profit sharing, life insurance, or
disability or other salary continuation plan.

11.3 Confidentiality of Information. Information regarding the grant of Awards
under the Plan is confidential and may not be shared by the Participant with
anyone other than the Participant’s immediate family and personal financial
advisor and other person(s) designated by Participant by power of attorney or
assignment, or as otherwise required by law.

 

13



--------------------------------------------------------------------------------

11.4 Severability. If any provision of the Plan is held by any court or
governmental authority to be illegal or invalid for any reason, such illegality
or invalidity shall not affect the remaining provisions. Instead, each provision
held to be illegal or invalid shall, if possible, be construed and enforced in a
manner that will give effect to the terms of such provision to the fullest
extent possible while remaining legal and valid.

11.5 Governing Law and Venue. The Plan, and all Awards granted under the Plan,
shall be construed and shall take effect in accordance with the laws of the
State of Georgia without regard to conflicts of laws principles. Resolution of
any disputes under the Plan or any Award under the Plan shall only be held in
courts in Fulton County, Georgia.

11.6 Use of Proceeds. Any proceeds received by the Company from the sale of
shares of Common Stock under the Plan shall be used for general corporate
purposes.

 

14